Per Curiam,
The appellant filed two exceptions to the executor’s account: first, that the accountant had not charged himself with all the moneys he received or should have received; second, that he was not entitled to a certain credit amounting to $75.00, which he claimed was due to his wife for services rendered to the testatrix. An auditor was appointed to report on the exceptions and to make distribution. His report sustaining the second exception and overruling the first, and also charging the costs of audit to the fund was confirmed by the court. The complaint is that these costs ought to have been imposed on the accountant. This might have been proper if the audit was rendered necessary by his dereliction exclusively. But that is not this case. The accountant successfully defended against the attempt to *449surcharge him, and surely he ought not to be compelled to pay the part of the costs which this exception made necessary. Possibly the court would have been justified in apportioning the costs, but the imposition of the costs of audit upon an accountant is a matter depending largely upon the circumstances of the case. There is no fixed rule of law which controls regardless of the circumstances. Without having before us the auditor’s report and the testimony, we are not in a position to say that the court erred in not imposing the whole or part of the costs on the accountant. See Merkel’s Estate, 131 Pa. 584.
The decree is affirmed and the appeal dismissed at the costs of the appellant.